November 19, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                           KAMAL KADI, Appellant

NO. 14-15-00168-CV                          V.

  AUTUMN CHACE HOMEOWNER'S ASSOCIATION, INC. & CREATIVE
             MANAGEMENT COMPANY, Appellees
              ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on February 11, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Kamal Kadi.


      We further order this decision certified below for observance.